Title: Memorandum from Albert Gallatin, 1 May 1802
From: Gallatin, Albert
To: Jefferson, Thomas


            [ca. 1 May 1802]
             
              District
                East River (taken from Yorktown Virga.) includes Matthews County—a collector & surveyor to reside there 200 dollars each
              
              port delivy
                Bennet’s creek (Edenton) ceases as port of delivery and Tombstone on Salmon Creek institd. with a surveyor
              
              do.
                Slades Creek (Washington N.C.) port of delivery surveyor to reside there 150 drs.
              
              District
                Marietta. N.W. Territory—Collector 150 dollars
              
            
            New District on Mississip: at pleasure of President, one other port of entry & delivery—collector customs &a.
          